               Case 1:19-cv-00213-JEJ-KM Document 1 Filed 02/06/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT D. KLINE,                                  CIVIL ACTION

                          Plaintiff,              NO.

      vs.

PLYMOUTH ROCK ASSURANCE
CORP., RYAN P. MCFADDEN,                          ELECTRONICALLY FILED
HAROLD R. BELODOFF, and
MARY BOYD,

                          Defendants.

                                   NOTICE OF REMOVAL

TO: United States District Court
    Middle District of Pennsylvania
    228 Walnut Street
    Harrisburg, PA 17108

             Defendants, through counsel, Saul Ewing Arnstein & Lehr LLP, file this

Notice of Removal to the United States District Court for the Middle District of

Pennsylvania from the Court of Common Pleas of Mifflin County, Pennsylvania.

In support, Defendants state as follows:

             1.     On or about January 28, 2019, Plaintiff filed a complaint against

Defendants in the Court of Common Pleas of Mifflin County, Pennsylvania, Civil

Action No. 2018-1468 (“Complaint”). Copies of all process and pleadings are

attached as Exhibit A.



33709479.1 2/6/19                            1
               Case 1:19-cv-00213-JEJ-KM Document 1 Filed 02/06/19 Page 2 of 5



             2.     In the Complaint, Plaintiff asserts a claim against Defendants under

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal law

enacted by Congress. See, e.g., Stauffer v. Navient Solutions, LLC, 241 F.Supp.3d

517, 520 (M.D. Pa. 2017).

             3.     Under 28 U.S.C. § 1331, the federal district courts have original

jurisdiction over all civil actions arising under the Constitution, laws, or treaties of

the United States. Accordingly, this Court has original subject matter jurisdiction

of this action pursuant to 28 U.S.C. § 1331.

             4.     Plaintiff also asserts two state-law claims against Defendants which

“derive from a common nucleus of operative fact [as the federal claim] and are

such that a plaintiff would ordinarily be expected to try them in one judicial

proceeding.” Arnold v. Kimberly Quality Care Nursing Servs., 762 F.Supp. 1182,

1186 (M.D.Pa. 1991)(citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

725 (1966)).

             5.     Under 28 U.S.C. § 1367(a), “in any civil action of which the district

courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” In light of the above, this Court can




33709479.1 2/6/19                            2
               Case 1:19-cv-00213-JEJ-KM Document 1 Filed 02/06/19 Page 3 of 5



exercise supplemental jurisdiction over Plaintiff’s state-law claims via 28 U.S.C. §

1367(a).

             6.     As far as timing is concerned, under 28 U.S.C. § 1446(b)(1) a

defendant may remove a civil action from state court to a United States district

court in which the action is pending within 30 days of the defendant’s receipt of an

initial pleading.

             7.     On or about February 4, 2019, Defendants received a copy of the

Complaint. Therefore, this Notice of Removal is filed within 30 days after

Defendants’ receipt of the Complaint and is timely. 1

             8.     A true and correct copy of this Notice of Removal will be filed with

the Prothonotary of the Court of Common Pleas of Mifflin County, Pennsylvania,

contemporaneously with its filing in this Court.

             9.     This Notice of Removal is given subject to and without waiver of any

rights Defendants may have with respect to Plaintiff’s claims.



1
  In full disclosure, on or about December 13, 2018, Plaintiff filed and delivered a
writ of summons. (See Ex. A). The Third Circuit, however, “has determined that
the 30-day period under § 1446(b)(1) begins to run only when a complaint, and not
merely a writ of summons, has been filed.” Spanier v. Freeh, No. 4:14-CV-1316,
2014 WL 6687323, at *3 (M.D. Pa. Nov. 26, 2014)(Mannion, J.)(citing Sikirica v.
Nationwide Ins. Co., 416 F.3d 214, 223 (3d Cir. 2005)). That ruling “has been
interpreted . . . to mean that removal is not proper until a complaint has been
[received by] the defendants.” In re Avandia Mktg., Sales Practices & Prod. Liab.
Litig., 941 F.Supp.2d 568, 571 (E.D. Pa. 2013).


33709479.1 2/6/19                            3
               Case 1:19-cv-00213-JEJ-KM Document 1 Filed 02/06/19 Page 4 of 5



             WHEREFORE, Defendants Plymouth Rock Assurance Corp., Ryan P.

McFadden, Harold R. Belodoff, and Mary Boyd respectfully remove this matter to

this Court.

                                           Respectfully submitted,


Dated: February 6, 2019                    s/ Joel C. Hopkins
                                           Joel C. Hopkins, Esq. (Pa ID No. 85096)
                                           K. Wesley Mishoe, Esq. (Pa ID No. 321983)
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           Penn National Insurance Plaza
                                           2 North Second Street, 7th Floor
                                           Harrisburg, Pennsylvania 17101
                                           Telephone: (717) 257-7525
                                           Facsimile: (717) 257-7588
                                           Joel.Hopkins@saul.com
                                           Wes.Mishoe@saul.com

                                           Attorneys for Defendants




33709479.1 2/6/19                          4
              Case 1:19-cv-00213-JEJ-KM Document 1 Filed 02/06/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

             I hereby certify that on February 6, 2019, I served a true and correct copy of

the foregoing Notice of Removal via first class mail, postage prepaid, upon the

following:


                                Robert D. Kline, Pro Se
                                225 Fairview Road
                                McClure, Pennsylvania 17841


Dated: February 6, 2019                       /s/ Joel C. Hopkins
                                                  Joel C. Hopkins




33709479.1 02/06/2019
